(Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5, 6, 9, 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 9, 15 of U.S. Patent No. 11227478. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims are encompassed in the subject matter of the patent.
Instant Application
PN 11227478
1. A computing device for airfield luminaire vibration monitoring, comprising: a memory; and a processor configured to execute instructions stored in the memory to: determine a frequency corresponding to a vibration signal received from a sensor on an airfield luminaire; compare the determined frequency to a calibration frequency included in a vibration profile of the airfield luminaire, wherein the vibration profile includes a plurality of calibration frequencies; and determine a status of a fastener of the airfield luminaire based on the comparison.
1. (Currently Amended) A computing device for airfield luminaire vibration monitoring, comprising: a memory; and a processor configured to execute instructions stored in the memory to: receive a vibration signal from a sensor on an airfield luminaire; analyze the vibration signal to determine a frequency corresponding to the vibration signal; compare the vibration signal from the sensor to a vibration profile for the airfield luminaire; and determine a status of a bolt of the airfield luminaire based on the comparison.
5. The computing device of claim 1, wherein the processor is configured to execute the instructions to determine the status of the fastener to be secure in response to a difference between the determined frequency and the calibration frequency being less than a threshold amount.
4. (Original) The computing device of claim 3, wherein the processor is configured to execute the instructions to determine the status of the bolt to be secure in response to a difference between the determined frequency and the calibration frequency being less than a threshold amount.
6. The computing device of claim 1, wherein the processor is configured to execute the instructions to determine the status of the fastener to be unsecure in response to a difference between the determined frequency and the calibration frequency being greater than a threshold amount.
5. (Original) The computing device of claim 3, wherein the processor is configured to execute the instructions to determine the status of the bolt to be unsecure in response to a difference between the determined frequency and the calibration frequency being greater than a threshold amount.
9. A non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to: determine a frequency corresponding to a vibration signal received from a sensor on an airfield luminaire; compare the determined frequency to a calibration frequency included in a vibration profile of the airfield luminaire, wherein the vibration profile includes a plurality of calibration frequencies; and determine a status of a fastener of the airfield luminaire based on a difference between the determined frequency and the calibration frequency.
9 (Original) A non-transitory computer readable medium having computer readable instructions stored thereon that are executable by a processor to: receive a vibration signal from a sensor on an airfield luminaire; analyze the vibration signal to determine a frequency corresponding to the vibration signal; compare the determined frequency corresponding to the vibration signal to a calibration frequency for the airfield luminaire; and determine a status of a bolt of the airfield luminaire based on the comparison.
15. A system for airfield luminaire vibration monitoring, comprising: an airfield luminaire, wherein the airfield luminaire includes: a sensor; and a fastener to secure the airfield luminaire; a computing device configured to: determine a frequency corresponding to a vibration signal received from the sensor; compare the determined frequency to a calibration frequency included in a vibration profile of the airfield luminaire, wherein the vibration profile includes a plurality of calibration frequencies; and determine whether the fastener of the airfield luminaire is unsecure based on the comparison.
15. (Original) A system for airfield luminaire vibration monitoring, comprising: an airfield luminaire, wherein the airfield luminaire includes:  
    PNG
    media_image1.png
    8
    74
    media_image1.png
    Greyscale
 a sensor; a base to secure the luminaire housing to a surface of an airfield, wherein the luminaire housing is received by the base; and  a bolt to secure the luminaire housing to a surface of an airfield, wherein the luminaire housing is received by the base; analyze a vibration signal received from the sensor to determine a frequency corresponding to the vibration signal; determine, in response to a difference between the determined frequency and a calibration frequency of the airfield luminaire being less than a threshold amount, the bolt to be secure; and determine, in response to the difference between the determined frequency and the calibration frequency being greater than a threshold amount, the bolt to be unsecure.


Allowable Subject Matter
Claims 2-4, 7-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJIAKO K NWUGO whose telephone number is (571)272-9755. The examiner can normally be reached M-F 6:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571 272 6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OJIAKO K NWUGO/Primary Examiner, Art Unit 2685